Citation Nr: 1046299	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  05-26 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 4, 
2003, for an award of service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether there was clear and unmistakable error (CUE) in 
rating decisions dated in October 1972, September 1994, January 
1995 and March 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Gorham, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  Since that time, the Veteran has moved, and his claim 
now falls under the jurisdiction of the Waco, Texas RO.  

The Veteran testified before the undersigned at a Travel Board 
hearing in November 2005.  A transcript of this hearing is 
associated with the claims folder.  In August 2007, the Board 
remanded the claim for further development.  After the most 
recent adjudication of the claim in December 2009, the Veteran 
submitted additional evidence with a written waiver of agency of 
original jurisdiction (AOJ) consideration. 


FINDINGS OF FACT

1.  In an unappealed decision dated in October 1972, the RO 
denied entitlement to service connection for immature 
personality, claimed as a nervous condition.  In June 1979, the 
RO denied an application reopen a previously denied claim for 
service connection for immature personality.  The Veteran 
initiated an appeal of the June 1979 rating decision, but did not 
initiate a timely appeal.

2.  The Veteran filed a claim for PTSD in November 1993, which 
was denied in unappealed September 1994, January 1995 and March 
1996 rating decisions.  

3.  In July 1998, the RO denied an application to reopen the 
previously-denied claim for service connection for PTSD, which 
was upheld by the Board in October 2002.  

4.  The October 1972, September 1994, January 1995 and March 1996 
rating decisions were subsumed by the Board's October 2002 denial 
of the PTSD claim on the merits. 

5.  A March 2003 Decision Review Officer decision implemented the 
Board decision that denied service connection for PTSD.

6.  On September 4, 2003, the Veteran filed a request to reopen a 
claim of entitlement to service connection for PTSD.  In a 
November 2003 rating decision, the RO granted service connection 
for PTSD, effective September 4, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 4, 2003 
for the grant of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.400 (2009).

2.  The October 1972, September 1994, January 1995 and March 1996 
rating decisions have been subsumed by the Board's October 2002 
decision and cannot be challenged on the basis of CUE.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 
20.1104 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  In September 2003, the AOJ sent a letter to 
the Veteran providing the notice required for his initial claim 
of service connection.  Service connection was subsequently 
granted, and the Veteran appealed the effective date assigned.  
In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from 
defective (or nonexistent) notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That 
burden has not been met in this case, as neither the Veteran nor 
his representative has alleged such prejudice.  Regardless, 
pursuant to the Board's remand instructions, the Veteran received 
notification as to the evidentiary requirements necessary to 
establish an earlier effective date in August 2007 and August 
2008.  With respect to the portion of the decision involving CUE, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part in 38 U.S.C.A. §§ 5103, 
5103A, does not apply to claims of CUE in prior final decisions.  
See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001).  In any event, the above-
referenced August 2007 and August 2008 notices informed the 
Veteran of the process by which CUE is established.  The claim 
was subsequently readjudicated in the December 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  The Veteran has 
been adequately notified of the information and evidence 
necessary to substantiate his claim for an earlier effective 
date.

VA's duty to assist the Veteran has also been satisfied.  38 
U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran's service treatment records, VA medical records, and 
identified private medical records have been obtained.   
Additionally, the Veteran provided testimony at a November 2005 
Board hearing.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), 
aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also 
Dingess/Hartman, 19 Vet. App. at 486.

The Board remanded the claim in August 2007 for further 
development.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Stegall does not 
require "full" compliance or even "strict" compliance with the 
remand directive.  It only requires "substantial compliance."  
The Court has routinely affirmed Board decisions where it 
provides an explanation for any deviation in its remand 
instructions.  See e.g., D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008).

In its 2007 remand, the Board requested additional notification 
pursuant to the VCAA of the evidentiary requirements for 
establishing an earlier effective date and CUE, as well as 
initial adjudication of the Veteran's allegation of CUE in the 
October 1972, September 1994, January 1995 and March 1996 rating 
decisions.  As described above, the Veteran was advised of the 
evidentiary requirements to establish an earlier effective date 
and CUE in 2007 and 2008, and the December 2009 SSOC specifically 
considered the Veteran's contentions of CUE.  Therefore, the 
Board finds that the purpose of the 2007 remand has been 
substantially fulfilled, and the duty to assist has been 
satisfied.

Factual Background

The Veteran submitted his original claim for service connection 
for "nerve problems" in July 1972.  By rating decision dated in 
October 1972, the RO denied service connection for immature 
personality, finding no evidence of a psychiatric disability.  In 
April 1977, the Veteran submitted a second claim, this time for a 
"nerve disorder" and in a June 1979 rating decision the RO 
denied service connection again for immature personality finding 
no new and material evidence with which to reopen the claim.  The 
Veteran submitted a notice of disagreement in January 1980, and a 
statement of the case was issued in February 1980, but he did not 
initiate an appeal of that decision.  

In November 1993, the Veteran submitted his third psychiatric 
claim, this time specifically for PTSD.  In March 1994, he 
submitted a statement outlining his claimed stressors.  By rating 
decision dated in September 1994 the RO denied service connection 
for PTSD, finding no diagnosis of PTSD.  Subsequently, the RO 
hearing officer denied service connection for PTSD in a January 
1995 decision, again finding no confirmed diagnosis of PTSD.  By 
rating decision in March 1996, the RO continued the denial of 
service connection for PTSD based on no established diagnosis of 
the disorder.  The Veteran submitted a notice of disagreement in 
April 1996, and a statement of the case was issued in May 1996, 
but he did not initiate an appeal of that decision.  

In December 1997, the Veteran attempted to reopen his claim for 
PTSD.  By rating decision dated in July 1998 the RO denied 
service connection for PTSD, based on the Veteran's failure to 
submit new and material evidence.  In October 2002 the Board 
confirmed the RO's denial of service connection for PTSD on the 
merits.  

In a March 2003 Decision Review Officer decision, the RO 
determined that new and material evidence had not been submitted 
to reopen the claim for PTSD.  On September 4, 2003, the Veteran 
submitted a statement which read: "I contend that the attached 
evidence should be considered new and material evidence to reopen 
my claim for consideration of S.C. for P.T.S.D.  I also disagree 
with your decision dated 3/27/03 that denied my S.C. for 
bursitis, left hip and memory loss" (Emphasis added).  By rating 
decision dated in November 2003 the RO granted service connection 
for PTSD and assigned an effective date of September 4, 2003.  
The Veteran thereafter appealed the effective date assigned.



Effective Date

Applicable law and VA regulations provide that the effective date 
for an award of service connection established on the basis of 
new and material evidence "received after final disallowance" 
or on the basis of a "reopened claim" under 38 C.F.R. 
§ 3.157, as in this case, shall be the date of receipt of the 
reopened claim or the date entitlement arose, whichever is later.   
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) and (r).

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board finds 
that the currently assigned effective date of September 4, 2003, 
is the earliest effective date assignable for service connection 
for PTSD as a matter of law.

In essence, the Veteran argues that he is entitled to service 
connection for PTSD from either July 10, 1972, the date of his 
original claim for "nerve problems," or November 30, 1993, the 
date of his original claim for PTSD.  Notably, at the November 
2005 Board hearing, the Veteran indicated that he was claiming an 
effective date of either October 25, 1972, reportedly the 
original claim for service connection for a nervous disorder, or 
March 10, 1994, reportedly the date of the reopened claim for 
PTSD.  For clarification, upon close review of the record, the 
Board notes that the original claim for service connection for a 
nervous disorder was July 10, 1972, not October 25, 1972 - the 
October date was the date of the first rating decision denying 
service connection for a immature personality.  Additionally, 
March 10, 1994, was the date of a stressor statement, not a claim 
to reopen PTSD.  The date of the claim to reopen was actually 
November 30, 1993, and the March 10, 1994 stressor statement was 
submitted in support of that claim.  

The Board initially recognizes that the initial claim of service 
connection for "nerve problems" can be construed as a claim for 
PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
held that the scope of a mental health disability claim includes 
any mental disorder that may be reasonably encompassed by the 
claimant's description of the claim, reported symptoms, and other 
information of record.  In the Veteran's initial July 1972 claim, 
he indicated his nerve problems began in April 1972, one month 
after his return from Vietnam and right around the time he 
presented for treatment for anxiety.  Subsequent attempts to 
reopen the claim describe a "nervous or mental disorder" 
related to Vietnam, and the Veteran has testified that his 
symptoms at the time of the 1972 claim are the same as those he 
currently experiences.  Accordingly, it is plausible that the 
initial claim for service connection for nerve problems could 
have encompassed a claim for PTSD.  Nevertheless, as explained 
below, this does not support entitlement to an earlier effective 
date for service connection for PTSD.  

A careful review of the record in this case reveals the most 
recent unappealed and therefore final denial of service 
connection for PTSD was the October 2002 Board decision, in which 
the Board reopened a claim for service connection for PTSD, but 
then denied the claim on the merits.  In March 2003, a Decision 
Review Officer (DRO) decision was issued, which explained that 
the Board's October 2002 decision was final.  The first 
communication from the Veteran following the October 2002 Board 
decision that relates to his PTSD claim was received on September 
4, 2003.  As noted earlier, that statement reads:  "I contend 
that the attached evidence should be considered new and material 
evidence to reopen my claim for consideration of S.C. for 
P.T.S.D.  I also disagree with your decision dated 3/27/03 that 
denied my S.C. for bursitis, left hip and memory loss" (Emphasis 
added).  

The law mandates that the effective date for an award of service 
connection established on the basis of new and material evidence 
"received after final disallowance" or on the basis of a 
"reopened claim" shall be the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later.   See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) and (r).  In the 
present case, the October 2002 Board decision that denied service 
connection for PTSD was final.  The first request to reopen that 
claim was received in September 2003.  In a November 2003 rating 
decision, the RO granted service connection for PTSD, and 
properly assigned an effective date of September 4, 2003, the 
date of the first claim to reopen service connection for PTSD 
that was received after the final October 2002 Board decision on 
that matter.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) 
and (r).  

As for the Veteran's claim for an effective date in either 1972 
or 1993, those decisions became final, and may not serve as a 
basis to establish an earlier effective date.  See id.  Given the 
October 2002 Board decision, and the lack of communication from 
the Veteran between October 2002 and September 2003 as to the 
PTSD claim, the September 2003 effective date is proper, and 
there is no legal basis to assign an earlier effective date, 
absent a CUE challenge, which is discussed below.  

CUE

Essentially, the Veteran indicated at the November 2005 hearing 
that he believed that the RO committed CUE in the October 1972, 
September 1994, January 1995, and March 1996 rating decisions.  
The Veteran testified that he has had the same symptoms since he 
separated from service, and that those symptoms are part of the 
PTSD for which he is now service connected.  He indicated, in 
summary, that the past rating decisions had denied him service 
connection on the basis of no current diagnosis of PTSD, but he 
believes that he has in fact had PTSD all along.  See also the 
Veteran's March 2005 NOD.  In an October 2007 statement, the 
Veteran alleged that he should have been provided a VA 
examination in 1972, that the evidence in 1972 was sufficient to 
establish combat stressors, and that his lay testimony at the 
Army Discharge Review Board was not properly considered by the RO 
in prior rating decisions.

An unappealed rating decision, reviewed on the merits by the 
Board, is subsumed in the Board decision and is not subject to a 
collateral attack via a claim of CUE.  Manning v. Principi, 16 
Vet. App 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 
1381-82 (Fed. Cir. 1998)); Duran v. Brown, 7 Vet. App. 216, 224 
(1994).  See also Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1998).

In this case, the October 1972, September 1994, January 1995, and 
March 1996 rating decisions were ultimately reviewed on the 
merits by the Board in October 2002.  Accordingly, these prior 
rating decisions became subsumed in the October 2002 Board 
decision, and therefore cannot be contested based on an 
allegation of CUE.  See 38 C.F.R. § 20.1104.  Although the 
October 1972 rating decision was issued pursuant to a claim for 
service connection for a nervous disorder, rather than PTSD, 
under Clemons, supra, it is evident that Veteran was pursuing a 
claim for the same matter.  Thus, that decision was subsumed in 
the October 2002 Board decision as well.  

The Court has held that CUE claims which are denied based on the 
absence of legal merit or lack of entitlement under the law 
should be dismissed without prejudice.  See Simmons v. Principi, 
17 Vet. App. 104 (2003).  This is the situation here. 
Accordingly, to the extent the Veteran is alleging CUE in the 
October 1972, September 1994, January 1995, and March 1996 rating 
decisions, his appeal is dismissed.

The Veteran is hereby advised that the only means of establishing 
an earlier effective date would be through a motion alleging CUE 
in the October 2002 Board decision.  See 38 C.F.R. §§ 20.1400-
1411 (2009).  


ORDER

Entitlement to an effective date prior to September 4, 2003, for 
an award of service connection for PTSD is denied.

The claim to revise the October 1972, September 1994, January 
1995 and March 1996 rating decisions on the basis of clear and 
unmistakable error is dismissed.



___________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


